PER CURIAM.
We affirm the order that granted in part appellant’s motion and vacated the portions of the paternity judgment concerning parental responsibility, time sharing, and the parenting plan. Armstrong v. Panzarino, 812 So.2d 512 (Fla. 4th DCA 2002). The trial court did not abuse its discretion in concluding that testimony from both sides was necessary before an ultimate decision can be made in the best interest of the child. Id. at 514; see also Webber v. Novelli, 756 So.2d 164 (Fla. 4th DCA 2000).
We affirm the portion of the order that left undisturbed the child support and financial obligations determined in the judgment. We find no abuse of discretion in the court’s refusal to vacate these portions of the judgment, which were entered after hearing extensive testimony from both parties on these issues over multiple days.
Affirmance is without prejudice for appellant to seek modification of the support and financial obligations if necessary following the trial court’s ultimate ruling on time sharing and parenting. See § 61.30(ll)(b), Fla. Stat. (2014) (providing for adjustment of child support where a timesharing schedule provides that the child spend a substantial amount of time with each parent).

Affirmed without prejudice.

GROSS, LEVINE and KLINGENSMITH, JJ., concur.